DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-22, 24-30, 32-37, 39-40 and 44-46 as filed on August 6, 2021 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Regarding 35 U.S.C. §103, the most relevant prior art does not disclose, teach or suggest: building a drug response matrix, W, representing an individual response of each patient on each drug, vectorized into a column vector, w, a column matrix of laboratory test measurements, y, and a block diagonal matrix, Z, of drug exposures such that the statistical model uses a difference matrix to determine a difference in test measurements over time and a difference in drug exposures over time based on the column matrix of laboratory test measurements, the block diagonal matrix of drug exposures, and the drug response matrix.

Bertsimas et al. (Personalized Diabetes Management Using Electronic Medical Records) discloses using patient data to aid in the building of the statistical model, 

Yamada et al. (Localized Lasso for High-Dimensional Regression) teaches to us network localized LASSO to learn parameters for a medical prediction utilizing an objective function, but does not discloses specific matrices and their use in the statistical model.

Ebadollahi et al. (U.S. Pub. No. 2012/0041772) discloses methods to compute similarity scores for pairs of patients, but does not discloses specific matrices and their use in the statistical model.

DE MOOR et al. (WO2017059022A1) discloses using machine learning and predictive models to predict treatment-regimen-related outcomes, but does not discloses specific matrices and their use in the statistical model.

Luciano (U.S. Patent No. 6,317,731) discloses predicted treatment outcomes using patient testing data obtained at multiple times points to account for the change in response to treatments, but does not discloses specific matrices and their use in the statistical model.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Devin C Hein whose telephone number is (303)297-4305.  The examiner can normally be reached on 9:00 AM - 5:00 PM M-F MDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571)272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/DEVIN C HEIN/Examiner, Art Unit 3686